300 So.2d 740 (1974)
Charles Wesley O'BERRY, Petitioner,
v.
Louie L. WAINWRIGHT, Director, Division of Corrections, Respondent.
No. 71-997.
District Court of Appeal of Florida, Fourth District.
August 2, 1974.
Charles Wesley O'Berry, in pro per and Daniel S. Pearson, Miami, for petitioner.
Robert L. Shevin, Atty. Gen., Tallahassee, and Stephen R. Koons, Asst. Atty. Gen., West Palm Beach, for respondent.
PER CURIAM.
Upon careful review of the record, briefs of counsel and argument in this cause we are of the opinion that no reversible error has been demonstrated and the judgment and conviction should be affirmed. Although this matter has proceeded for full appellate review by way of habeas corpus under the authority of Hollingshead v. Wainwright, Fla. 1967, 194 So.2d 577, we are not convinced that the record demonstrates that petitioner's right to appeal was frustrated by state action. Nonetheless, each of the matters assigned as error were analyzed and considered and found to be without merit. Of particular significance is the fact that none of the critical contentions of the petitioner were brought before the trial court by a proper and timely objection; consequently, they have not been preserved for appellate review. State v. Barber, Fla., 301 So.2d 7, opinion filed June 12, 1974; Simpson v. State, Fla.App. 1968, 211 So.2d 862; New v. State, Fla.App. 1968, 211 So.2d 35; Dodd v. State, Fla.App. 1970, 232 So.2d 235; State v. Jones, Fla. 1967, 204 So.2d 515; 2 Fla.Jur., Appeals, sec. 68; Rule 3.190(h), FRCrP. Except where fundamental error is involved, and we find none to exist here) it is essential that a defendant properly and timely object to the introduction of evidence in order to preserve his objection for appellate review. Simpson v. State, supra.
*741 Accordingly, finding no reversible error, the judgment of conviction and sentence is affirmed.
WALDEN, MAGER and DOWNEY, JJ., concur.